DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Claim Objections
Claim 9 is objected to because of the following informalities: The word “and” is repeated twice in the fourth line of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12, 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gupta et al. (Nanowire catalysts for ultra-deep hydro-desulfurization and aromatic hydrogenation)
claims 8-13, 23-28, Gupta teaches a high performance catalysts designed using nanowire supports (abstract), where a ZnO nanowire is decorated with NiO. See Fig 10. The ZnO is included in an amount of 58.7 wt. %, Ni is an amount of 15 wt. %. Id. Gupta also teaches a catalyst where a ZnO nanowire is decorated with Ni and Mo, and γ-alumina is used as a binder. See Fig.9 (b) and p249. The amount of Ni is 12 wt. %, Mo is 3 wt. %, ZnO is 58.7 wt. %, and γ-alumina is 26.3 wt. %. Fig.9 (b). Gupta teaches that the catalyst is used to remove sulfur from diesel, wherein the diesel contains Dibenzothio-phene (DBT) where the amount of ppm removed upon using the catalyst is less than 200 ppm. See table 1 and conclusion
It appears that instant claims are product by process claims. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289. Furthermore, even though these are product-by-process claims, it is noted that Gupta teaches that the NiO is reduced. Sections 2.2 and 3.5 and p251.
Response to Arguments
Applicant's arguments filed 11/02/2021 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant presents two main arguments. First, Applicant argues that Gupta does not teach the process by which the claimed product is made. Remarks at 4. This argument is unpersuasive because claim 8 is a product-by-process claim and, as stated above, the applicant has the burden of proof to establish that their product is patentably distinct and not the examiner to show the same process as making. In attempt to show that the claimed Id. Based on this conclusion, the Applicant asserts that “the claimed adsorbent of the present application is distinguishable from the composition taught in the Gupta paper.” Remarks at 5. This argument is unpersuasive for the following reasons. 
To establish that a claim presents unexpected results, the data presented must be reviewed to see if the results occur over the entire claimed range. MPEP 716.02(d). This is not the case here. The samples used in the Declaration are not commensurate in scope with the claimed invention. That is, the claimed invention does not require “12% Ni – 58.7% ZnO – 29.3% Al2O3.” Claim 8 is silent on the weight percentages of each of these components as well as Alumina being the binder. Moreover, the metal can be more than or other than Ni. Moreover, the nanowire can be more than just ZnO or other than ZnO. 
Moreover, a declaration “must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.” MPEP 716.02(e). The Declaration used Catalyst C of Gupta (see Table 2) when the closest example (based on the weight percentage of alumina) is Catalyst D.  Lastly, as an administrative matter, the Declaration was not under 37 CFR 1.132 as required by MPEP 716.02(e),(g). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736